COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-16-00088-CR
Style:                              Bruce Edward Gorden
                                    v. The State of Texas

Date motion filed:                  April 13, 2016
Type of motion:                     Unopposed Motion to Substitute Counsel
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Sorcha Landau is permitted to withdraw from representing appellant, and the Clerk of this Court is directed to
          substitute Seth Kretzer for Sorcha Landau as appellant’s lead counsel. See TEX. R. APP. P. 6.1, 6.5.




Judge's signature:       /s/ Terry Jennings
                         



Date: April 19, 2016